11-5147-cr
         United States v. Christopher Bass

                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 21st day of March, two thousand thirteen.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                CHRISTOPHER F. DRONEY,
 8                         Circuit Judges,
 9                VINCENT L. BRICCETTI,
10                         District Judge.*
11
12
13
14       UNITED STATES OF AMERICA,
15
16                                           Appellee,
17
18                        -v.-                                              No. 11-5147-cr
19
20       CHRISTOPHER BASS, AKA Sealed Defendant #1,
21
22                                           Defendant-Appellant.
23
24
25
26       FOR APPELLANT:                      Andrew M. St. Laurent, Harris, O’Brien,
27                                           St. Laurent & Houghteling LLP, New York,
28                                           NY.
29

                 *
                The Honorable Vincent L. Briccetti, of the United States
         District Court for the Southern District of New York, sitting by
         designation.
1    FOR APPELLEE:      Rajit S. Dosanjh, Assistant United States
2                       Attorney, for Richard S. Hartunian,
3                       United States Attorney for the Northern
4                       District of New York, Syracuse, NY.
5
6         Appeal from the United States District Court for the
7    Northern District of New York (Kahn, J.).
8
9        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

10   AND DECREED that the judgment of the District Court is

11   AFFIRMED.

12       Defendant-Appellant Christopher Bass appeals from a

13   final judgment of conviction, sentence, and order of

14   restitution imposed by the United States District Court for

15   the Northern District of New York (Kahn, J.) on December 2,

16   2011.   We assume the parties’ familiarity with the facts and

17   procedural history of this case.

18       Bass contends that the district court erred (1) in

19   failing to hold a hearing to determine the appropriate

20   restitution amount; (2) in applying the “sophisticated

21   means” sentencing enhancement; and (3) in sentencing him to

22   151 months’ imprisonment.

23       Bass was not entitled to a hearing to determine the

24   appropriate restitution amount in this case because it was

25   clear to the court that the victims’ losses were

26   ascertainable five months in advance of the sentencing. Bass


                                   2
1    and counsel had an opportunity to review the figures and the

2    methodology and to convey objections to the Government and

3    the district court; they declined to do so, though at

4    sentencing they finally did request a hearing. The district

5    court was within its discretion in ordering restitution

6    without a hearing.   See, e.g., United States v. Catoggio,

7    698 F.3d 64, 69 (2d Cir. 2012) (per curiam).

8        The application of the “sophisticated means”

9    enhancement was appropriate because of the scale and nature

10   of Bass’s Ponzi scheme.   The Guidelines commentary lists

11   examples of “sophisticated means,” including “locating the

12   main office of the scheme in one jurisdiction but locating

13   soliciting operations in another jurisdiction . . . [or]

14   hiding assets or transactions, or both, through the use of

15   fictitious entities, corporate shells, or offshore financial

16   accounts.” U.S.S.G. § 2B1.1 n.8(B).   Bass had three offices

17   spanning multiple jurisdictions, numerous and unreachable

18   offshore bank accounts, forged bank statements, and a number

19   of employees; this was sufficient to trigger the

20   sophisticated means enhancement.

21       Bass’s sentence is substantively reasonable.   The

22   district court appropriately applied the Guidelines factors


                                   3
1    and the factors from 18 U.S.C. § 3553(a).   In light of the

2    nature of the offense, the sentence of 151 months’

3    imprisonment, within the Guidelines range, is substantively

4    reasonable. Nothing about Bass’s attempts to cooperate with

5    the government renders his sentence unreasonable; we note

6    that he was appropriately given credit for acceptance of

7    responsibility.

8        We have considered Bass’s remaining arguments and find

9    them to be without merit.   For the reasons stated above, the

10   judgment of the district court is AFFIRMED.

11
12                               FOR THE COURT:
13                               Catherine O’Hagan Wolfe, Clerk
14
15




                                   4